PER CURIAM.
Jonathan Beree appeals his felony conviction for fleeing and eluding a law enforcement officer under section 316.1935(2), Florida Statutes (1997). Because the evidence adduced at trial was insufficient to establish that Mr. Beree caused the pursuing officer to engage in a “high-speed vehicle pursuit,” we reverse and remand for the trial court to enter a conviction for misdemeanor fleeing and eluding under section 316.1935(1), Florida Statute (1997). See State v. Shaw, 693 So.2d 582, 583 (Fla. 2d DCA 1997); see generally Travis v. State, 700 So.2d 104 *784(Fla. 1st DCA 1997); State v. Barnes, 686 So.2d 633 (Fla. 2d DCA 1996).
Reversed and remanded with directions.
MINER, BENTON, and BROWNING, JJ., CONCUR.